﻿I wish to extend to the
President the warm congratulations of my delegation on his
election to preside over the fifty-second session of the
General Assembly. We are on the verge of what may be a
defining moment in the direction and capabilities of the
Organization. His vast diplomatic experience assures us that
at this moment the reins will indeed be in very capable
hands.
We must also deeply thank his predecessor,
Ambassador Razali Ismail of Malaysia, for the high level
of relevance, focus and commitment achieved at the fifty-
first session under his bold and astute stewardship as
President. His forthright appraisals of the critical issues
facing the Organization, particularly the extraordinary
impetus he injected into the question of the reform of the
United Nations, will be felt well into the next millennium.
We are also very pleased to offer our sincere
congratulations to the new Secretary-General, Mr. Kofi
Annan. In less than a year since assuming that high
responsibility he has already brought his considerable
experience and vision to bear on the operations of the
United Nations. Throughout his long and faithful service
with the United Nations he has demonstrated a keen
awareness of the need for a strong and responsive
Organization. His all-encompassing reform proposals go a
long way towards realizing a dream that has often eluded
us in the past. We are confident he will persevere in his
onerous task of keeping the Organization afloat.
The report of the Secretary-General on the work of the
Organization is an excellent starting point for an overview
of the principal issues confronting mankind today. On the
one hand, there are widespread ripple effects emanating
from the end of the cold war, the advent of a single global
market and the trend towards democratization and respect
for human rights. On the other hand, there are the ominous
trends towards the fragmentation of societies, the search for
new identities and the consequent spread of civil strife and
conflict. Today, therefore, the need to deal with post-
conflict situations is as critical as the need to prevent them.
There is now universal recognition that much of this
conflict is the result of the widespread poverty and severe
underdevelopment facing many societies.
For an economy to overcome poverty and
underdevelopment it must today participate in the global
economy, which has become a driving force in the world.
The 1997 World Economic and Social Survey suggests
that all developing countries and countries with
economies in transition need to raise per capita income by
at least 3 per cent annually. To achieve that, however, the
Survey contends, and the Secretary-General agrees, the
less affluent countries, in particular, require a more
conducive external economic environment than now exists
for them.
The elements that until quite recently served to
define our world have dramatically and rapidly changed.
The predominant concerns of global atomic warfare and
the cold war and the destructive policies of colonialism
and apartheid have quickly given way to the challenges of
poverty, globalism and development. This has created an
unprecedented demand for the services of the United
Nations at a time when it is facing critical challenges in
a world of revolutionary change.
To remain relevant, the United Nations must carry
out fundamental structural adjustments or changes, which
can no longer be addressed through ad hoc, piecemeal
reforms. A coordinated, top-down, comprehensive reform
of the entire edifice is necessary to overhaul and
streamline the Secretariat; create a new organizational
culture and focus; consolidate functions; do away with
overlapping programmes and duplications; eliminate
financial waste; mobilize new resources for development;
and strengthen and enhance coordination of United
Nations operations at the field level. The savings derived
from such rationalizations, trimming of inefficiencies and
administrative costs could be directed to development for
economic and social activities. These, it seems, are
precisely the aims of the Secretary-General’s extensive
and far-reaching proposals, issued under the title
“Renewing the United Nations: A Programme for
Reform”. They are a serious and bold set of proposals
that deserve our utmost consideration. Djibouti fully
supports the proposals and endorses their implementation
as a package.
The General Assembly at this session has
demonstrated overwhelming support for the Secretary-
General’s reform proposals, particularly in their design as
an integrated package. They should be considered as such
by this plenary. It would be helpful to look at the
proposals as the United Nations equivalent of the World
Bank’s new Strategic Compact. Each initiative is intended
to take its respective organization into the next
millennium by bringing about a fundamental renewal of
the institution.
15


We know that every element of the Secretary-
General’s package may not generate agreement across the
board. Divergences of views are bound to occur and are to
be expected. Indeed, genuine fears, even scepticism, have
been voiced against a reform process that may translate
simply into a cost-cutting exercise, which ultimately may
mean less focus on underdevelopment, poverty and social
dislocations. These are valid concerns which I am sure the
Secretary-General is conscious of and must address. But for
the sake of the larger purpose at stake, let us refrain from
minuscule nit-picking. We need, rather, to adopt a
pragmatic and positive approach to the package. In this
way, we can spare ourselves from long and protracted, if
not interminable, discussions which, as we know from
experience, too often end in committee gridlock, a type of
paralysis by analysis.
Bowing to the realities of the Organization’s dire
financial predicament, the Secretary-General has
accordingly fashioned a credible reorganization that will
enhance efficiency and responsiveness and effectively
contribute to a strengthened Untied Nations, capable of
fulfilling its mission.
There appears to be a near universal consensus on the
need to reform the United Nations. Regrettably though,
much of the impetus is dictated by the Organization’s acute
financial situation. Were all Member States to honour their
treaty commitments to pay their assessment obligations in
full, on time and without condition, reform would focus
more on what the United Nations can and must do than on
what it cannot and is unable to do. An effective United
Nations cannot operate on subsistence, hand-to-mouth and
ever dwindling resources that perpetually keep it on the
brink of bankruptcy.
Ultimately, the financial solvency of the United
Nations is the responsibility of Member States. Sound
finances are the sine qua non of the effectiveness and
stability of the Organization. Without a continuous and
predictable flow of resources, the danger posed to the
independence, if not survival, of the United Nations is very
real.
The issue of Security Council reform need not be
linked to the reform proposal presented by the Secretary-
General. The latter must run its own course and, acted upon
independently, culminate in a resolution for its adoption.
In step with the growth in membership of the
Organization, the Council must be enlarged to reflect the
pressing need for equitable representation. In view of the
considerable debate this issue has generated over the
years, we believe that the time has come for a change in
the Security Council, particularly with the admission of
new permanent members from all the regions of the world
and from the industrialized countries, wielding the same
powers as the existing ones. As we all know, a cardinal
tenet of the thesis of good governance is that all members
of a body politic have a fair and equal role in decisions
which affect them. Djibouti fully endorses the position of
the Organization of African Unity (OAU) and the Non-
Aligned Movement regarding the expansion, composition
and working methods of the Council.
Except as a metaphor for international peacekeeping
failure, Somalia has exited the international radar screen
of concern. This is regrettable, for there have been
persistent regional and international efforts to initiate
dialogue among the parties. True, much of Somalia
continues to exist in a cycle of misery and political
impasse, lacking a central authority, internal security and
national cohesion. The spread of conventional weapons
has engendered insecurity and political uncertainty — a
looming threat even to the warlords and to the long-range
prospects for peace in the country and the region.
Perhaps, as is often the case, there may be foreign
elements that are developing profitable interests under the
present state of anarchy.
There is, however, a growing and encouraging
emergence of a movement to reconstitute some form of
national structure and to set aside differences. We cannot
ignore this glimmer of hope, however elusive. With one
or two notable exceptions, the factions seem to have
resolved to hold a conference this November in Somalia,
in the town of Bossaso. The aim is to establish an interim
authority whose main task will be to prepare the
groundwork for drafting a constitution, holding elections
and the emergence, hopefully, of a national Government.
This subregional effort, spearheaded by Ethiopia, not only
enjoys the wide support of many Governments and
organizations, but is perhaps the most promising initiative
at the moment.
The interminable stalling of progress towards
reconciliation, the stifling stalemate, must come to an end.
The time has come to say to our Somali sisters and
brothers, “Enough is enough!” Enough misery, mayhem,
bloodshed and destruction. Enough of the senseless
indifference to and reckless disregard for life, property
and nationhood. Enough of the grim prospects of an
uncertain future for a whole generation of Somalis.
Enough of assigning Somalia to the footnotes of history.
16


In the final analysis, the creativity, vision and determination
of the Somali people shall prevail. For all its anarchy and
destruction, Somalia can benefit from the example of
Liberia, which, like Somalia, was a country written off, a
country in name only, just a few months ago. There as
well, conflict between warlords and factions succeeded only
in bringing the country to its knees. Now, through
concerted dialogue and determination, and constant
prodding by the Economic Community of West African
States (ECOWAS) and the United Nations, elections have
been held and stability and peace reestablished, and there
is a legitimate Government which enjoys international
recognition. The same could be true for Somalia.
The countries of the region, the United Nations,
nations with a historic relationship with Somalia and the
international community at large must support, morally as
well as materially, the ongoing efforts to bring about
dialogue, reconciliation, lasting peace and harmony in
Somalia. As in Liberia, that may be the gist of the message
Somalia is sending the international community at this
critical juncture. We must respond, and respond united,
with one voice.
By virtue of the close proximity and the many
common factors that bind us together, Djibouti has a special
interest in the destiny and well-being of the Somali people.
That is why, as far back as 1991, at the advent of the
conflict, we took the lead in bringing the contending parties
together in two successive and substantive reconciliation
conferences in Djibouti. Since then we have remained
seized of the situation there. It is well known that Djibouti
has received a staggering flow of refugees from Somalia,
which, in relation to our size and resources, has been
overwhelming. This mammoth humanitarian undertaking on
our part is indeed beyond our capacity to sustain
indefinitely. We appeal to the international community to
continue to be supportive of our sacrifices by contributing
substantially towards the mitigation of this burden.
The Horn of Africa region is passing through a period
of relative stability and rejuvenation. The aftermaths of
previous conflicts are still visible, of course, in the extent
of physical, institutional and human destruction.
Reconstruction will require genuine regional cooperation.
Our peoples, our land, our waters and coastlines and our
economies are too interdependent to survive in isolation.
That is the spirit which must prevail.
We have an important regional institution in the
Intergovernmental Authority on Development (IGAD),
which serves as a regional focus for development
cooperation and conflict resolution. Its capability and
resources deserve the continued support of the
international community.
Djibouti continues its economic transformation,
institutional reform and demobilization process. For each
of these we continue to require generous international
assistance, and towards this end wish to express our
appreciation for the commitments pledged during the
round-table conference held in May this year under the
umbrella of the United Nations Development Programme
and the Bretton Woods institutions.
The legacy of past instability, widespread conflict
and State collapse in the Horn of Africa have had many
disruptive consequences for Djibouti. No doubt we
suffered in tandem with our neighbours. But we are
confident our efforts to deal with these difficulties will be
supported by the international community.
The Mid-Term Review of the Implementation of the
United Nations New Agenda for the Development of
Africa in the 1990s and the United Nations Conference on
Trade and Development Least Developed Countries 1997
report indicate that the ominous slide suffered by many
least developed countries during the 1980s was reversed
in 1995, and improvements continued into 1996. Despite
declines in commodity prices and terms of trade, a
number of least developed countries have enjoyed positive
growth rates, indicating the beneficial effects of ongoing
structural adjustment efforts. These encouraging signs
complemented efforts towards democratization, good
governance and regional economic cooperation.
Nowadays it is commonly accepted that as more
peoples and countries participate in the global economy,
production and wealth increase for everyone. It is equally
true, however, that in this era of rapid globalization many
developing countries with small markets, poor
infrastructures, unskilled manpower and high levels of
external debt are excluded from the benefits of
globalization and are unable to cope with the challenges.
Most of the least developed countries — and 33 of the
world’s 48 are in Africa — face the risk of further
marginalization despite determined efforts towards
reforms which must merit greater international support.
Coupled with this is the falling of official
development assistance, which Norway’s Minister for
Development Cooperation described as unacceptable,
since the poorest countries need to finance basic social
17


services and infrastructure as well as capacity-building and
competence.
The least developed countries, particularly those in
Africa, tread a fine line between sustainable progress and
decline. They are expected to carry out extensive reforms
while concurrently addressing the social needs brought
about by widespread poverty, environmental degradation
and urban explosions. Africa also continues to attract
negligible foreign direct investment flows, which are largely
concentrated in a few countries.
The internal conflicts raging in a number of African
countries seriously further undermine an already fragile
regional stability. African leaders and organizations such as
the Organization of African Unity, the Economic
Community of West African States, IGAD and the Southern
African Development Community (SADC), together with
the international community, are engaged in active and
relentless efforts to bring about cessation of hostilities,
reconciliations and the re-establishment of law and order.
On the positive side, we congratulate Liberia for
having finally overcome the prolonged and sustained
bloodshed and self-destruction. We deplore however,
growing signs of a resurgence of hostilities in Angola, and
we condemn the overthrow of Sierra Leone’s constitutional
and legitimate Government. We hope the efforts of the
countries of the region through ECOWAS will be crowned
with success.
Likewise, we applaud the tenacity of President Omar
Bongo of Gabon and Ambassador Mohamed Sahnoun, the
United Nations/Organization of African Unity Special
Representative, in the effort to secure a durable ceasefire in
Brazzaville and to find a political solution in the face of
open and undisguised challenges to the authority of the
elected President.
Similar challenges have either succeeded or stalemated
in Burundi, the Central African Republic and, now,
Comoros. We hope reason will eventually prevail in all
these situations so that the people are spared further strife
and uncertainty.
In this context, I welcome the timely initiative by
Secretary of State Madeleine Albright, to convene a special
ministerial meeting of the United Nations Security Council
on Africa, which took place on 25 September 1997. We
believe such bold initiatives will help mitigate the ominous
tendencies of increasing insularity and inward focus of
many developed countries, where events in far-off places
no longer seem so relevant to core interests within them.
We welcome Secretary of State Albright’s injection
of new momentum into the peace process between Israel
and the Palestinians. Unilateral decisions by Israel must
stop, and Israel must also refrain from actions which
continuously disrupt and divert the direction of the talks.
Contrary to what Israel wants us to believe, the peace
process has not been faltering on account of the suicide
bombings alone — which, unfortunately, took many
lives — but because of Israel’s refusal to implement
terms of the Interim Agreement.
No one, of course, condones the bombings, with
their gruesome human toll. They are acts which must be
condemned and only underscore the urgency of resuming
the peace process with a genuine determination. The
punishment meted out on Palestinian territories has only
further aggravated an explosive situation. Predictably, the
economic effects have been devastating. Ironically, Oslo
had convinced a majority of Palestinians that it might be
possible to coexist with Israel in peace under an
independent Palestinian State controlling its own destiny.
Yet now they are little more than security hostages under
relentless coercion and pressures.
The basic situation in Palestine has not changed.
Israel needs security and peace; Palestinians need land, as
well as peace and security. Neither can unilaterally dictate
terms to the other side. Escalating punishment will not
bring security. Israel needs to demonstrate its seriousness
and its willingness to move towards secure peace in the
Middle East and towards credible negotiations and lasting
settlement on the basis of resolutions 242 (1967), 338
(1973), and 425 (1978), exchanging land for peace.
For the overwhelming majority of humanity the
disillusioning regression in the peace process has caused
deep anguish. It would be a pity if the yearning for peace,
security, justice and resolution continues to be eschewed
and misdirected. We are quite hopeful Secretary Albright
will persevere to keep the process on track.
Once again we implore Iran and the United Arab
Emirates to commence serious negotiations to peacefully
resolve the dispute regarding the three islands occupied
by Iran.
The recently concluded Oslo Diplomatic Conference
seeking a worldwide ban on the production, distribution,
stockpiling and use of landmines was clearly a watershed
18


event. We welcome this landmark achievement, which now
provides us with a vehicle to stop the slaughter of so many
thousands of human beings each year by the 110 million
devices already in place all over the world.
To prevent our global village from becoming an armed
camp, the landmine Convention, to be signed in Ottawa this
December, is perhaps as critical as the Comprehensive
Nuclear-Test-Ban Treaty, the Treaty on the Non-
Proliferation of Nuclear Weapons and the Chemical
Weapons Convention. Landmines are surely as dangerous
as terrorism, drug trafficking and international mobs.






